DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to amendments and remarks filed 27 June 2022.
Claims 1-6, 8-13, and 15-20 have been amended.
Claims 7 and 14 have been cancelled.  
Claims 1-6, 8-13, and 15-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.
 
Response to Arguments
Regarding the 37 C.F.R. § 1.105 request, Applicant’s remarks are noted, and are convincing.  As such the request has been withdrawn.  
Applicants argue that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  The Examiner notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  The Examiner refers Applicants to the updated rejection below addressing the claim amendments.  
Applicant’s arguments with respect to the prior art have been fully considered but are moot on grounds of new rejection, as necessitated by amendments.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) providing a connection invitation which is annotated with prospective benefit information which is an abstract idea of organizing human activities i.e. organized social networking data.
The limitations of “wherein there is a difference in the prospective benefit between the first user and the second user; attaching, the difference in the prospective benefit in a connection invitation from the first user to the second user,” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “by the/a processor,” (claims 1 and 15) (or “one or more processors” in claim 8) nothing in the claim element precludes the step from the certain methods of organizing human activities grouping (i.e. managing relationships between people).  For example, but for the “by the/a processor” language, the limitation of “wherein...attaching...” but for the recitation of a computer or with computing components in the context of this claim encompasses the user organizing the social relationships of a network in order to analyze the results for a prospective benefit.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a certain methods of organizing human activities, while some of the limitations may be based on a mathematical concept, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The claimed limitations of “allowing, a first user to identify a prospective benefit for a-the first user and a second user in a social network” is simply an extrasolution data gathering activity (i.e. collecting input from  a user);” “attaching, by the processor, the difference in the prospective benefit in a connection invitation from the first user to the second user” is simply a post solution data gathering activity (i.e. transmission of the end result) and the “display of an annotation with the connection invitation in which the annotation is generated based on the difference in the prospective benefit, wherein the connection invitation is sent from the first user to the second user, the annotation comprising both a position of the first user relative to the second user and an advantageous relationship provided by connecting with the first user; further causing display, to the second user, of the annotation illustrating the first user having the position to connect the second user to a first node and a second node, the first user bridging a gap between the second user and the first and second nodes” is the post solution activity of simply displaying the output or end result of the organized relationships in a social network (i.e. organizing human activities).  Next, the claim only recites one additional element – using a processor or one or more processors steps. The processor or one or more processors steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of sorting collected data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “by a processor” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using processor or one or more processors to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-6, 9-13 and 17-20 are dependent on claims 1, 8, and 15 and include all the limitations of claims 1, 8, and 15.  Therefore, claims 2-7, 9-14 and 17-20 recite the same abstract idea of “providing a connection invitation which is annotated with prospective benefit information.”  The claim recites the additional limitations further limiting how the calculations are performed which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 8, and 15, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-6, 8-13, and 15-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US PG Pub. 2014/0114774) further in view of Chu et al. (US PG Pub. 2018/0247379).

As per claims 1, 8, and 15, Schultz discloses a computer-implemented method, a system for generating annotations, the system comprising: a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising:, and computer program product comprising a computer readable storage medium having program instructions embodied therewith for generating annotations, the program instructions executable by a processor to cause the processor to perform operations comprising: (method, Fig. 3, computing friendship score, Schultz ¶53): 
allowing, by a processor, a first user to identify a prospective benefit for a first user and a second user in a social network (sending a connection request, Schultz ¶4; a sending score, a receiving score, ¶33-¶36); 
wherein there is a difference in the prospective benefit between the first user and the second user (friendship value, Schultz ¶33-¶36);
attaching, by the processor, the difference in the prospective benefit in a connection invitation from the first user to the second user (the value to the social networking system for each connection is provided in the form of a friendship value, a sending score, and a receiving score. The friendship value reflects the potential increase in overall engagement of the user with the social networking system due to a given connection. On the other hand, the sending and receiving scores reflect the potential increase in the user's continued active utilization of the social networking system due to a given connection. Each candidate user is subsequently ranked in a database 195 based on each contact's friendship value, their sending score, their receiving score, or any combination of scores, Schultz ¶22) and 
Schultz does not expressly disclose wherein causing, by the processor, display of an annotation with the connection invitation in which the annotation is generated based on the difference in the prospective benefit, wherein the connection invitation is sent from the first user to the second user, the annotation comprising both a position of the first user relative to the second user and an advantageous relationship provided by connecting with the first user; further causing display, to the second user, of the annotation illustrating the first user having the position to connect the second user to a first node and a second node, the first user bridging a gap between the second user and the first and second nodes.
However, Chu teaches wherein causing, by the processor, display of an annotation with the connection invitation in which the annotation is generated based on the difference in the prospective benefit, wherein the connection invitation is sent from the first user to the second user, the annotation comprising both a position of the first user relative to the second user and an advantageous relationship provided by connecting with the first user; further causing display, to the second user, of the annotation illustrating the first user having the position to connect the second user to a first node and a second node, the first user bridging a gap between the second user and the first and second nodes (In step 404, the connection weight computation engine 190 associates the estimated overall engagement change with certain information (e.g., messages or advertisements) for promoting the establishment of connection between the two users. Illustratively, the estimated engagement change may be used as a weight for the potential connection, describing a value the potential connection may bring to the social networking system. In step 406, the connection computation engine 190 compares the potential connection between the two users against potential connections between other users. For example, the connection engine 190 may compute estimated engagement changes caused by different potential connections (e.g., between users A and B, A and C, A and D, B and C, B and E, and C and E, as illustrated in FIG. 1), and store and rank the potential connections in the database 195 based on their respective weights.  In step 408, the connection weight computation engine 190 causes presentation of information for promoting the establishment of a new connection between users based on the comparison of step 406. Given a set of potential connections between different users (e.g., the potential connections maintained by database 195) that can be presented to the users, the connection weight computation engine 190 or another component of the social networking system 200 may prioritize those with higher weights (e.g., likely to cause larger gains in overall user engagement with the social networking system) and cause display of promotional information to corresponding users to encourage establishment of the prioritized connections. For example, if the potential connection between user A and user B has priority for presentation, the connection weight computation engine 190 may communicate, directly or indirectly, with web server 230 or message server 240, which may present the information to promote the potential connection to both or either of user A and user B, Chu ¶58-¶59).
Both the Shultz and Chu references are analogous in that both are directed towards/concerned with analyzing social networks. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use concepts relating to Chu’s ability to display relationship promotional engagement information in Shultz system to improve the system and method with reasonable expectation that this would result in a social network management system that could retrieve and analyze data from a social network and improve performance.  
The motivation being that without doing a specific search for a user, it is a common challenge for users to locate other users with whom they may wish to form a connection. Existing social networking systems provide limited mechanisms for finding such connections. In some instances, for example, social networking systems provide individuals with access to an introduction mechanism. The introduction mechanism may be as simple as showing the profiles of matched individuals through listings or social network visualizations, or through context-aware match alerts and introduction management tools that aim to encourage interpersonal contact (Chu ¶1). 

As per claims 2, 9, and 16, Schultz and Chu disclose as shown above with respect to claims 1, 8, and 15.  Schultz further discloses wherein the prospective benefit is related to the first user's position in the social network (The sending score is the value to the user in sending a connection request to the candidate user. The value can be any perceived benefit or importance of the connection between the user and candidate user being generated. As such, when the candidate user has a high sending score, a connection between the user and the candidate user may increase both the user and candidate user's continued active utilization of the social networking system. The receiving score is the value to the candidate user in receiving a connection request from a user. As such, when the candidate user has a high receiving score, a connection between the user and the candidate user may increase both the user and candidate user's engagement with the social networking system and with other users or entities associated with the social networking system, Schultz ¶35).



Claims 3-6, 10-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US PG Pub. 2014/0114774) and Chu et al. (US PG Pub. 2018/0247379), further in view of Burton, Paul, Yu Andy Wu, and Victor R. Prybutok. "Social network position and its relationship to performance of IT professionals." Informing Sci. Int. J. an Emerg. Transdiscipl. 13 (2010): 121-137 (Hereinafter Burton).

As per claims 3, 10, and 17, Schultz and Chu disclose as shown above with respect to claims 1, 8, and 15.  Schultz and Chu do not expressly disclose wherein the prospective benefit is related to if the first user is playing a brokerage.
However, Burton teaches wherein the prospective benefit is related to if the first user is playing a brokerage (brokers/brokerage, determined by constraint, Burton Page 124-125).
The Shultz, Chu, and Burton references are analogous in that both are directed towards/concerned with analyzing social networks. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use concepts relating to Burt’s constraints (as discussed by Burton) in Chu and Shultz to improve the system and method with reasonable expectation that this would result in a social network management system that could retrieve and analyze data from a social network and improve performance.  
The motivation being that there is a need for social network analytics as network constraint appears to be an informer/client characteristic that influences his/her ability to take advantage of social networks as an informing channel and to improve performance (Abstract, Burton). 

As per claims 4, 11, and 18, Schultz and Chu disclose as shown above with respect to claims 1, 8, and 15.  Schultz and Chu do not expressly disclose wherein the prospective benefit is related to if the first user is playing a closure.
However, Burton teaches wherein the prospective benefit is related to if the first user is playing a closure (closure in the network, determined by constraint, Burton Page 124-125).
The Shultz, Chu, and Burton references are analogous in that both are directed towards/concerned with analyzing social networks. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use concepts relating to Burt’s constraints (as discussed by Burton) in Chu and Shultz to improve the system and method with reasonable expectation that this would result in a social network management system that could retrieve and analyze data from a social network and improve performance.  
The motivation being that there is a need for social network analytics as network constraint appears to be an informer/client characteristic that influences his/her ability to take advantage of social networks as an informing channel and to improve performance (Abstract, Burton).

As per claims 5, 12, and 19, Schultz and Chu disclose as shown above with respect to claims 1, 8, and 15.  Schultz and Chu do not expressly disclose wherein the prospective benefit is related to a redundancy in connections.
However, Burton teaches wherein the prospective benefit is related to a redundancy in connections (redundancy being high, Burton Page 125).
The Shultz, Chu, and Burton references are analogous in that both are directed towards/concerned with analyzing social networks. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use concepts relating to Burt’s constraints (as discussed by Burton) in Chu and Shultz to improve the system and method with reasonable expectation that this would result in a social network management system that could retrieve and analyze data from a social network and improve performance.  
The motivation being that there is a need for social network analytics as network constraint appears to be an informer/client characteristic that influences his/her ability to take advantage of social networks as an informing channel and to improve performance (Abstract, Burton).

As per claims 6, 13, and 20, Schultz and Chu disclose as shown above with respect to claims 1, 8, and 15.  Schultz and Chu do not expressly disclose wherein the prospective benefit is related to a network constraint for the first user.
However, Burton teaches wherein the prospective benefit is related to a network constraint for the first user (network constraint, Burton Page 122; determined by constraint, which is a measure of an individual’s inability to span structural holes (and therefore possess less social capital). An individual can be constrained in a network if (a) he/she has too few contacts; (b) he/she has contacts closely connected with one another; or (c) he/she shares information indirectly via a central contact, Page 124; Constraint is measured through a constraint index, a concentration measure that illustrates the extent to which all of a person’s network time and energy is concentrated on one contact (Burt, 1992). An individual with high constraint typically depends on one or only a small number of individuals within the network, therefore being exposed to less varied information and unable to expand his or her social capital (Burt, 2005), Page 125; see also Table 1 with calculations).
The Shultz, Chu, and Burton references are analogous in that both are directed towards/concerned with analyzing social networks. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use concepts relating to Burt’s constraints (as discussed by Burton) in Chu and Shultz to improve the system and method with reasonable expectation that this would result in a social network management system that could retrieve and analyze data from a social network and improve performance.  
The motivation being that there is a need for social network analytics as network constraint appears to be an informer/client characteristic that influences his/her ability to take advantage of social networks as an informing channel and to improve performance (Abstract, Burton).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629